THAYER, J.,
dissenting: I respectfully dissent from the majority’s holding that a suit is commenced when a writ is prepared with the intention of serving it on the defendant, even though service of the writ later becomes conditioned on the happening of a future event.
Jurisdictions vary as to when a suit is commenced for purposes of determining whether the statute of limitations has run. One common rule is that a suit is commenced by filing a complaint with the court. See, e.g., Fed. R. Civ. E 3. The theory behind this rule is that a lawsuit is a matter of public record and that certainty as to when the suit is initiated can be valuable in determining, e.g., whether an action is premature or barred by the statute of limitations or laches, which court should retain the case when there are multiple suits involving the same parties and issues, whether after-accruing claims or defenses may be litigated, whether jurisdiction and venue are proper, whether a statute affects an action commenced after its effective date, whether a counterclaim was already the subject of another pending action, whether a motion for summary judgment is timely, and whether service of process is timely. 4 C. WRIGHT & A. Miller, Federal Practice and Procedure § 1051, at 160-62 (2d ed. 1987).
Another common view is that the suit is commenced when the defendant is actually served. See, e.g., Walker v. Armco Steel Corp., 446 U.S. 740, 751-52 (1980) (interpreting Oklahoma statute). The *341theory behind this rule is that a lawsuit cannot begin until the defendant has notice that the plaintiff intends to invoke the judicial process. Consolidated Motor Lines v. M. & M. Transp. Co., 20 A.2d 621, 622 (Conn. 1941); cf. Brady v. Duran, 119 N.H. 467, 469, 408 A.2d 416, 418 (1979) (writ permitted under saving statute because defendant was served and had actual notice within limitations period).
Both rules are consistent with the purpose of a limitations period:
The statute of limitations establishes a deadline after which the defendant may legitimately have peace of mind; it also recognizes that after a certain period of time it is unfair to require the defendant to attempt to piece together his defense to an old claim.
Walker v. Armco Steel Corp., 446 U.S. at 751. “Moreover, the courts ought to be relieved of the burden of trying stale claims when a plaintiff has slept on his rights.” Burnett v. New York Central R. Co., 380 U.S. 424, 428 (1965).
In New Hampshire, our cases have created the rule that “a suit is commenced when the writ is filled out with the intention of having it served on the defendant.” Hodgdon v. Weeks Mem. Hosp., 122 N.H. 424, 426, 445 A.2d 1116, 1117-18 (1982). We do, however, strictly adhere to deadlines and other procedural requirements, and will not “allow the use of the commencement-on-completion rule to extend the statute of limitations indefinitely.” Id. at 427, 445 A.2d at 1118. Furthermore, where the intent to serve is conditioned on the happening of some event, the suit is not considered commenced until the happening of that event. Id. at 426, 445 A.2d at 1118.
In Hodgdon, the plaintiff’s counsel prepared writs before the expiration of the limitations period. He did not serve the writs until two months after the limitations period had expired, however, because he had been negotiating a settlement with a separate defendant involved in the same accident. This court held that late entry of the writs was improper because “[t]his settlement was a precondition of service; the suits were thus not commenced until its occurrence.” Id. at 426, 445 A.2d at 1118.
The case before us likewise involves separate writs against separate defendants. The service of one was conditioned on the success or failure of the other. In neither ease did the plaintiff argue a lack of opportunity to serve the defendant, and in both cases the plaintiff failed to serve the defendant within the period defined by the statute of limitations. The only difference is that service in this case became conditional after the writ was filled out and signed, *342whereas service in Hodgdon was conditional at the time the writ was completed.
The concern expressed in Hodgdon is the same whether the precondition exists at the time the writ is completed or arises thereafter. In either case, a rule that stops the running of the statute of limitations at completion of the writ in effect extends the limitations period until the condition is met. It is precisely this indefinite extension of-the statute of limitations that we sought to avoid in Hodgdon. Id. The reading of Hodgdon most consistent with its reasoning, therefore, is that when a precondition arises prior to service, the statute of limitations does not stop running until the precondition is met. Accordingly, this suit should not be deemed to have commenced on the date of the writ, but rather on the date the precondition was met.
Although we are not asked to revisit the holding of Hodgdon, the better rule is to require some overt act by the plaintiff to qualify as commencement of a lawsuit. Requiring the plaintiff to either serve the defendant or file the writ in court would create a date certain that the commencement-on-completion rule lacks. It would create a bright-line test allowing courts to monitor litigation and accurately determine which claims are untimely. It would also undermine those skeptics who believe that, under factual circumstances in which the majority rule would apply, although not a factor in this case, a party or an attorney would predate a writ in an effort to save a claim or prevent a malpractice action. Finally, it would protect defendants by providing certainty as to whether suit has been commenced at the end of the limitations period, and would shield plaintiffs from litigation such as this regarding whether a suit was timely commenced.